*604OPINION OF THE COURT
MORROW, Chief Justice.
Fanene Filo was registered as the holder of the Fanene title on November 2, 1932, pursuant to a decision of the High Court in case No. 8-1932. The Fanene title is attached to the Village of Pago Pago. He is still holding the title. Vaoalii K. Fanene filed his application to be registered as the holder of the same title, claiming that the Fanene title is a split title and that there can be two holders of the title at the same time. Fanene Filo filed an objection to the proposed registration of Vaoalii as a co-holder of the title with him. He claimed that the Fanene title was not a split title and that, therefore, there could not be two holders of the title at the same time.
The matai name register shows that Pulu Saofetalai was registered as the holder of the Fanene title on October 10, 1906, and that on October 30, 1906, Vaomaolo was also registered as a Fanene. We conclude from these facts from the matai name register that the Fanene title is a split title.
Our conclusion that the Fanene title is a split title is buttressed by certain statements of the Court in its decision in No. 8-1932 in which Filo was awarded the title. In the course of its opinion in that case, the Court said:
“From all the testimony it appears reasonably certain that the last lineal descendant from Leulua’ialii was Fanene Mose and that this Fanene was deprived of his name by a Mauga because he did not embrace the religion of the London Missionary Society.
“At that time there were two Maugas, Manuma and Lei. After the name Fanene was taken from Mose, Manuma gave the name to Tavai and Lei gave the name to Mataumu. Fanene Tavai died first and Fanene Mataumu later resigned the name in favor of Fanene Tili. As there had been two holders of the name in the persons of *605Tavai and Mataumu, so now another Fanene was appointed to hold the name with Fanene Pulu. This man’s name was Vaomaolo.”
This quotation from the decision in No. 8-1932 shows that prior to the .time Pulu Saofetalai and Vaomaolo held the title jointly it was also held jointly by Tavai and Mataumu. Courts may take judicial notice of their own records for all proper purposes. 31 C.J.S. 1018-1028.
Vaoalii K. Fanene, the applicant, has the qualifications for holding a matai title as prescribed by Sec. 6.0101 of the Code of American Samoa, 1961 Edition.
Vaoalii informed the Court that if he should be registered to hold the title along with Fanene Filo he would serve Fanene Filo.
DECREE
It is hereby ORDERED, ADJUDGED AND DECREED that Vaoalii K. Fanene shall be registered as a holder of the matai title Fanene attached to the Village of Pago Pago.
Costs in the sum of $14.00 are hereby assessed against Fanene Filo, the same to be paid within 20 days.